DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,992,397. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10,992,397 with obvious wording variations. Take an example of comparing claim 21 of pending application and claim 1 of the U.S. Patent No. 10,992,397:

Pending Application 17/229,259
U.S. Patent No. 10,992,397
21. (New) A method performed by an interference analysis system, the method comprising: accessing mobile network telemetry data generated by at least one infrastructure element of a mobile network, the telemetry data including at least time-frequency characteristic data for each of a plurality of base stations of the mobile network; training, by applying machine learning to at least a portion of the telemetry data as training data, an interference detection model that detects interference from a set of the time-frequency characteristic data; with the trained interference detection model, detecting interference of at least one base station by using at least the accessed time-frequency characteristic data; comparing the detected interference to a threshold; based on the detected interference surpassing the threshold, generating a control parameter; and providing the control parameter to at least one of the operator device or the at least one infrastructure element, wherein the at least one of the operator device or the at least one infrastructure element implements a change based on the control parameter for reducing the detected interference.
1. A method performed by an interference analysis system, the method comprising: accessing mobile network telemetry data generated by at least one infrastructure element of a mobile network, the telemetry data including at least time-frequency characteristic data for each of a plurality of base stations of the mobile network; training, by applying machine learning to at least a portion of the telemetry data as training data, an interference detection model that detects interference from a set of the time-frequency characteristic data, wherein training the interference detection model includes applying different weights to different portions of the training data based on at least one key performance indicator (KPI) associated with the different portions of the training data; with the trained interference detection model, detecting interference of at least one base station by using at least the accessed time-frequency characteristic data; comparing the detected interference to a threshold; based on the detected interference surpassing the threshold, generating a control parameter; and providing the control parameter to at least one of the operator device or the at least one infrastructure element, wherein the at least one of the operator device or the at least one infrastructure element implements a change based on the control parameter for reducing the detected interference.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 10,992,397.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 27-31, and 34-38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Botchway et al. (US Publication No. 20160301434) in view of Suzuki (WIPO Publication No. WO 2007138651).

As to claims 21, 28, and 35, Botchway teaches a method performed by an interference analysis system (fig. 1, fig. 2, interference management system), the method comprising: accessing mobile network telemetry data generated by at least one infrastructure element of a mobile network (fig. 1, fig. 2, pp0029, pp0031, gather/receive interference data from plurality of interference source), the telemetry data including at least time-frequency characteristic data for each of a plurality of base stations of the mobile network (fig. 1, fig. 2, pp0029, pp0031, gather/receive interference data from plurality of interference source i.e. network nodes); training, by applying machine learning to at least a portion of the telemetry data as training data, an interference detection model that detects interference from a set of the time-frequency characteristics data (fig. 1, fig. 2, pp0029, pp0031, gather/receive interference data from plurality of interference source i.e. network nodes and pp0116, methods and systems can employ artificial intelligence (AI) techniques such as machine learning and iterative learning); with the trained interference detection model, detecting interference of at least one base station by using at least the accessed time-frequency characteristic data (fig. 1, fig. 2, pp0032, pp0038, interference signature can be used to detect the presence of a specific device (e.g., an interference source) within the system 100, and pp0116); and providing a control parameter to at least one of the operator device or the at least one infrastructure element (fig. 1, fig. 2, pp0063, computer device 104 transmit instruction or command to change characteristics of the interferences sources 102), wherein the at least one of the operator device or the at least one infrastructure element implements a change based on the control parameter for reducing the detected interference (fig. 1, fig. 2, pp0063, computer device 104 transmit instruction or command to change characteristics of the interferences sources 102 and pp0082, reduce a device's sensitivity in the direction of an interfering transmitter thereby limiting the interference from the transmitter). However, Botchway fails to explicitly mention comparing the detected interference to a threshold; based on the detected interference surpassing the threshold, generating a control parameter.
In an analogous field of endeavor, Suzuki teaches comparing the detected interference to a threshold; based on the detected interference surpassing the threshold, generating a control parameter (Abstract, When the interference amount is equal to or greater than a predetermined threshold value, an interference control part (108) generates control information that instructs a reduction of the transmission power of the subscriber station apparatus identified as the interference source.  A transmitting part (109) transmits the control information to another base station apparatus that accommodates the subscriber station apparatus). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Botchway with the teachings of Suzuki to achieve the goal of efficiently improving the communication quality and avoiding interference in a communication system (Suzuki, abstract)
As to claims 22, 29, and 36, Botchway teaches wherein the at least one infrastructure element includes a base station (fig. 1, fig. 2, pp0029, pp0031, gather/receive interference data from plurality of interference source i.e. network nodes), and wherein the control parameter causes the base station to increase a radio transmission power level (fig. 1, fig. 2, pp0047, pp0083, an AP2 power level can be increased to overcome interference).  
As to claims 23, 30, and 37, Botchway teaches further comprising generating a spatial heatmap that is displayed on a user interface of the operator device (fig. 1, fig. 2, pp0037, interference map can be a heat map, two dimensional, or three dimensional representation on the computing device, and fig. 4).  
As to claims 24, 31, and 38, Botchway teaches wherein the spatial heatmap comprises a visual representation of a rank ordered set of polygons representing a closed geographical region for a probable interference source location (fig. 1, polygons of interference sources, fig. 2, pp0037, interference map can be a heat map, two dimensional, or three dimensional representation on the computing device, and fig. 4).  
As to claims 27 and 34, Botchway teaches further comprising, with a trained Angle of Arrival ("AoA") estimator, determining an interference source probability for at least one geographic location by using at least the power levels determined by a power level feature extractor (fig. 1, fig. 2, pp0033, can determine spatial coordinates, a type of radio frequency interference, and a signal strength present at a specific location, and pp0036, he computing device 104 can receive radio interference patterns that are in terms of radio frequency strength data (e.g., a received signal strength indication (RSSI) value) at each specific location, pp0047).

Claim 25, 26, 32, 33, 39, and 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Botchway et al. (US Publication No. 20160301434) in view of Suzuki (WIPO Publication No. WO 2007138651) and further in view of Beadles et al. (US Publication No. 20180323815).

As to claims 25, 32, and 39, Botchway in view of Suzuki teaches the limitations of the independent claims as discussed above. Botchway further teaches the concept of a heat map where the color of the interference pattern can indicate the magnitude of the interference pattern (fig. 1, polygons of interference sources location, fig. 2, pp0037, heat map where the color of the interference pattern can indicate the magnitude of the interference pattern, and fig. 4). However, fails to explicitly mention wherein the spatial heatmap comprises different colors corresponding to different levels of probability for potential interference source locations. 
In an analogous field of endeavor, Beadles teaches wherein the spatial heatmap comprises different colors corresponding to different levels of probability for potential interference source locations (fig. 4, shows the shades of colors coding scheme for the interference level, and pp0058). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Botchway and Suzuki with the teachings of Beadles to achieve the goal of efficiently and reliably providing for the tracking, identification, location and repair of interference sources in a network (Beadles, pp0004). 
As to claims 26, 33, and 40, Botchway in view of Suzuki teaches the limitations of the independent claims as discussed above. Botchway teaches further comprising generating an interference analysis dashboard that is displayed on a user interface of the operator device (fig. 1, fig. 2, pp0037, interference map can be a heat map, two dimensional, or three dimensional representation on the computing device, and fig. 4). However, fails to explicitly mention wherein the interference analysis dashboard comprises at least one of. information regarding timestamps of interference events, unique alert identifiers to the events, an impact on the session for the user device, a start time and end time of interference, a root cause for the event, and corrective actions for mitigating the interference.  
In an analogous field of endeavor, Beadles teaches wherein the interference analysis dashboard comprises at least one of. information regarding timestamps of interference events, unique alert identifiers to the events, an impact on the session for the user device, a start time and end time of interference, a root cause for the event, and corrective actions for mitigating the interference (fig. 4, pp0042, interactive map including, e.g., graphs, tables, charts of direct measurements over time and/or pattern characterization data, or any other format that facilitates identifying impact of interference to the network or to facilitate identification of other signatures related to an interference source). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Botchway and Suzuki with the teachings of Beadles to achieve the goal of efficiently and reliably providing for the tracking, identification, location and repair of interference sources in a network (Beadles, pp0004).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645